DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-29-2021.
Applicant’s election without traverse of the invention of claims 6-20 in the reply filed on 11-29-2021 is acknowledged.
Claim interpretation
It is noted that the enumeration of the different materials e.g. “first dielectric material” of claim 6 is not necessarily referring to the same materials e.g. “first dielectric material” of claim 14.  They are in different independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji I (JP2015206908A, hereafter referred to as ‘908, using the English machine translation) in view of JP08-101301 (hereafter referred to as “’301”, as supplied by applicant and with the machine translation).
Claim 6: ‘908 is directed towards optical films, such as antireflective multilayer structures [0002],  as shown in figure 1, ‘908 teaches a porous thin film (it has a nanoporous structure, [0015]), the porous thin film, having a two-layer structure with a low refractive index film (odd layer) and a high refractive index film (even layer) [0020] attached on a substrate 2, by comprising: a first layer 103 of a low refractive index material made from dielectric material (e.g. Al2O3) and a fluorocarbon resin attached on a substrate; and a second layer 104 made of a dielectric material(e.g. MgF2 or Al2O3) attached on the first layer [0024-0025]. ‘908 does not specifically teach that the dielectric and fluorocarbon are simultaneously vapor deposited.
	‘301 is also directed towards forming antireflective films for optical components [0001], and it teaches that it is desired to produce low refractive index materials for such components, but that the materials in use have refractive indexes that are relatively high, and in order to solve this problem, they simultaneously vapor deposit mixed films of a first dielectric material and a fluorocarbon resin to control the index of refraction to be lower and produce good performance.  It exemplifies using MgF2 as the first dielectric and PTFE as the fluorocarbon resin [0003-0007, 0013].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the low index layers made from a simultaneously vapor deposited mixture of dielectric and fluorocarbon (even as discussed above, where the first dielectric is MgF2 and the fluorocarbon is PTFE), since ‘301 teaches using such materials were suitable for the low index layer and provided control over the refractive index and good performance, and doing so would produce no more than predictable results (claim 6).
Claim 9: ‘908 further teaches that the dielectric can be MgF2 [0024-0025].
Claim 11: ‘908 further teaches making the layer thicknesses equal to ¼ wavelength of a center wavelength (of the visible light) that passes through the optical lenses, so all the layers are transparent to it (including the second layer)  [0002-0003].
Claim 12: ‘908 further teaches the dielectric of the second layer 104 has a film thickness which overlaps with applicant’s claimed thicknesses of 10 nm to 30 nm [0022]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 13: ‘301 teaches that the amount of the fluorocarbon resin relative to the first dielectric material determines the refractive index of the layer, with more fluorocarbon resulting in a lower refractive index, so the relative amounts of fluorocarbon resin to first dielectric material is a result effective variable for determining the refractive index of the layer, with more fluorocarbon resulting in a lower refractive index.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “fluorocarbon resin has a volume five to fifty times as large as the volume of the first dielectric material” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Claims 7-8, 10, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji I (JP2015206908A, hereafter referred to as ‘908, using the English machine translation) in view of JP08-101301 (hereafter referred to as “’301”, as supplied by applicant and with the machine translation), further in view of Haaland (US 5991081).
Claim 7: ‘908 further teaches the porous thin film having a three-layer structure by further comprising an undercoat layer 101 of a low index of refraction material [0022], ‘908 does not specifically teach it can be only a fluorocarbon resin material.
However, Haaland is also directed towards such optical films, such as antireflective multilayer structures (abstract), with multilayers of dielectric film (e.g. ITO) and fluorocarbon resins (col 11, lines 1-14), where fluorocarbon resins by themselves are good low refractive index materials for such optical devices (col 7, lines 1-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material undercoat layer 101 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results (claim 7).
Claim 8: ‘908 further teaches the fluorocarbon resin of the undercoat layer 101 has a film thickness which overlaps with applicant’s claimed thicknesses of 10 nm to 40 nm [0022]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 10: ‘908 further teaches making the layer thicknesses equal to ½ wavelength of a center wavelength (of the visible light) that passes through the optical lenses, so all the layers are transparent to it (including the underlayer)  [0002-0003].
Claim 14: as shown in figure 1, ‘908 teaches a porous thin film (it has a nanoporous structure, [0015]) with a low refractive index films (odd layer) and a high refractive index films (even layer) [0020] comprising: an undercoat layer 102  made of high index material attached on a substrate; a continuous layer of a first layer 103 of low index material and a second layer 104 made of a high index material attached on the first layer, and in which the first layer and the second layer are repeatedly stacked a plurality of times on the undercoat layer e.g. 103-106; and a third layer of a low index material 107 attached on the uppermost second layer [0022].
The low refractive index material layers 103, 105, 107  is taught to be made from dielectric material (e.g. MgF2 or Al2O3) and a fluorocarbon resin attached on a substrate; and the high index layers 104,106 are made of only a dielectric material(e.g. MgF2 or Al2O3) [0024-0025]. 
‘908 further teaches the porous thin film having a three-layer structure by further comprising an undercoat layer 101 of a low index of refraction material [0022], ‘908 does not specifically teach it can be only a fluorocarbon resin material.
However, Haaland is also directed towards such optical films, such as antireflective multilayer structures (abstract), with multilayers of dielectric film (e.g. ITO) and fluorocarbon resins (col 11, lines 1-14), where fluorocarbon resins by themselves are good low refractive index materials for such optical devices (col 7, lines 1-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material undercoat layer 101 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results
 ‘908 does not specifically teach that the dielectric and fluorocarbon are simultaneously vapor deposited.
	‘301 is also directed towards forming antireflective films for optical components [0001], and it teaches that it is desired to produce low refractive index materials for such components, but that the materials in use have refractive indexes that are relatively high, and in order to solve this problem, they simultaneously vapor deposit mixed films of a first dielectric material and a fluorocarbon resin to control the index of refraction to be lower and produce good performance.  It exemplifies using MgF2 as the first dielectric and PTFE as the fluorocarbon resin [0003-0007, 0013].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the low index layers made from a simultaneously vapor deposited mixture of dielectric and fluorocarbon (even as discussed above, where the first dielectric is MgF2 and the fluorocarbon is PTFE), since ‘301 teaches using such materials were suitable for the low index layer and provided control over the refractive index and good performance, and doing so would produce no more than predictable results.
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the low index layers 103, 105, 107 made from a mixture of dielectric and fluorocarbon(even as discussed above, where the fluorocarbon resin alone is arbitrarily subdivided into dielectric and fluorocarbon components that are mixed together), since those materials were taught to be suitable for the low index layer and these materials combination would be a mixture, and doing so would produce no more than predictable results (claim 14).

Claim 15: ‘908 further teaches a fourth layer 109 of low index material and a fifth layer 110 of a high index material [0022]. 110 can be made of only a dielectric material [0025].
Layer 109 is of a low index of refraction material [0022], ‘908 does not specifically teach it can be only a fluorocarbon resin material.
However, Haaland is also directed towards such optical films, such as antireflective multilayer structures (abstract), with multilayers of dielectric film (e.g. ITO) and fluorocarbon resins (col 11, lines 1-14), where fluorocarbon resins by themselves are good low refractive index materials for such optical devices (col 7, lines 1-40).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material fourth layer 109 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results (claim 15).
Claim 16: see the previous discussion for claim 10.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the low index of refraction material subcoat layer 101 from only a fluoropolymer resin, since, as taught by Haaland, such fluoropolymers were known by themselves to be useful as low index of refraction materials for such devices and doing so would produce no more than predictable results (claim 16).
Claim 17-18: see the previous discussion for claim 11.
Claim 19: see the previous discussion for claim 12, each of the dielectric layers has taught thickness ranges that overlap with those claimed by applicant.
Claim 20: see the previous discussion for claim 13.
Response to Arguments
Applicant's arguments filed 05-18-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
Applicant’s arguments are directed towards the patentability of newly amended claim features, which have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712